                 Case 3:20-cv-05023-BAT Document 20 Filed 08/19/20 Page 1 of 4



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     DIANA H.,
 8
                               Plaintiff,                  CASE NO. 3:20-cv-05023-BAT
 9
            v.                                             ORDER AFFIRMING THE
10                                                         COMMISSIONER’S FINAL DECISION
     COMMISSIONER OF SOCIAL SECURITY,                      AND DISMISSING THE CASE WITH
11                                                         PREJUDICE
                               Defendant.
12

13          Plaintiff appeals denial of her applications for Supplemental Security Income and

14   Disability Insurance Benefits. She contends the ALJ erred by discounting her testimony, three

15   lay witnesses’ statements, and a medical opinion. Dkt. 16. As discussed below, the Court

16   AFFIRMS the Commissioner’s final decision and DISMISSES the case with prejudice.

17                                           BACKGROUND

18          Plaintiff is 62 years old, has a high school education, and has worked as a protective

19   signal operator, home attendant, and janitor. Tr. 59, 61, 44. She alleges disability as of

20   December 1, 2015. Tr. 30. In relevant part, the ALJ found no mental medically determinable

21   impairment and limited Plaintiff to sedentary work. Tr. 33-34. The ALJ found Plaintiff could

22   perform past relevant work as a protective signal operator. Tr. 44.

23



     ORDER AFFIRMING THE COMMISSIONER’S FINAL DECISION
     AND DISMISSING THE CASE WITH PREJUDICE - 1
               Case 3:20-cv-05023-BAT Document 20 Filed 08/19/20 Page 2 of 4



 1                                             DISCUSSION

 2   A.     Mental Health Impairment

 3          Based on clinical testing by Melinda C. Losee, Ph.D., showing impaired visual memory,

 4   as well as her own and lay witness testimony of memory difficulty, Plaintiff contends the ALJ

 5   erred by failing to limit her to verbal instructions and simple decisions. However, Plaintiff

 6   concedes “there was no diagnosed mental impairment.” Dkt. 16 at 10. “[I]n assessing RFC, the

 7   adjudicator must consider only limitations and restrictions attributable to medically determinable

 8   impairments” (MDI). Social Security Ruling (SSR) 96-8p, 1996 WL 374184 at *2 (S.S.A.

 9   1996). Dr. Losee specifically found Plaintiff “does not currently meet diagnostic criteria for any

10   mental disorders.” Tr. 598. In the absence of a mental MDI, the Court cannot say the ALJ erred

11   by not including any mental limitations in the RFC determination.

12   B.     Plaintiff’s Testimony

13          Plaintiff contends the ALJ erred by discounting her testimony of knee and back pain,

14   which caused grogginess from medications and disrupted sleep and required her to lie down

15   during the day. Dkt. 16 at 15. The ALJ found Plaintiff’s testimony inconsistent with her

16   activities and improvement with treatment. Tr. 35. Plaintiff does not challenge these reasons but

17   asserts her “claims that her sleep was disrupted, her medications (Methacarbamol) caused

18   drowsiness, and she needed to lie down during the day due to fatigue and knee pain” were “well

19   supported.” Dkt. 10 at 15. The evidence showing physical therapy successfully relieved pain,

20   and Plaintiff was able to perform activities such as four hours of garbage pick-up, are clear and

21   convincing reasons to discount Plaintiff’s claims of debilitating pain causing her to lie in bed

22   much of the day. Tr. 675, 970, 1070; see Tommasetti v. Astrue, 533 F.3d 1035, 1039-40 (9th Cir.

23   2008) (ALJ may discount testimony because claimant “responded favorably to conservative



     ORDER AFFIRMING THE COMMISSIONER’S FINAL DECISION
     AND DISMISSING THE CASE WITH PREJUDICE - 2
               Case 3:20-cv-05023-BAT Document 20 Filed 08/19/20 Page 3 of 4



 1   treatment”), Orn v. Astrue, 495 F.3d 625, 639 (9th Cir. 2007) (ALJ may discount claimant’s

 2   testimony based on activities contradicting her testimony). The Court concludes the ALJ did not

 3   err by discounting back and knee pain testimony.

 4   C.     Lay Witnesses’ Statements

 5          Plaintiff’s former supervisor stated Plaintiff had many absences due to back pain. Tr.

 6   468. Plaintiff’s boyfriend reported Plaintiff’s leg cramps woke her up at night and she elevated

 7   her leg a few times a day. Tr. 467. Plaintiff’s mother testified sitting hurt Plaintiff’s lower back,

 8   she could only walk or stand 10 to 15 minutes at a time, and pain disrupted her sleep. Tr. 400,

 9   396.

10          The ALJ did find severe back, hip, and knee impairments, and accordingly limited

11   Plaintiff to sedentary work with further postural, manipulative, and environmental restrictions.

12   Tr. 33-34. However, the ALJ discounted the severity described by the lay witnesses because

13   Plaintiff did not seek back treatment for many months after she stopped working with the

14   supervisor and Plaintiff’s back and knee pain improved with treatment. Tr. 42-43. Plaintiff does

15   not challenge these reasons other than by making a conclusory statement they “were not

16   sufficient.” Dkt. 16 at 12. But she argues the lay witnesses, particularly her boyfriend, were in

17   the best position to observe her limitations. Certainly, the “fact that lay testimony … may offer a

18   different perspective than medical records alone is precisely why such evidence is valuable” in a

19   disability determination. Diedrich v. Berryhill, 874 F.3d 634, 640 (9th Cir. 2017). But lack of

20   treatment and improvement with treatment were germane reasons to discount the testimony and,

21   under Ninth Circuit case law, that is sufficient. See id. The Court concludes the ALJ did not err

22   by discounting the lay witnesses’ statements.

23



     ORDER AFFIRMING THE COMMISSIONER’S FINAL DECISION
     AND DISMISSING THE CASE WITH PREJUDICE - 3
             Case 3:20-cv-05023-BAT Document 20 Filed 08/19/20 Page 4 of 4



 1                                       CONCLUSION

 2         For the foregoing reasons, the Commissioner’s decision is AFFIRMED and this case is

 3   DISMISSED with prejudice.

 4         DATED this 19th day of August, 2020.

 5

 6                                                          A
                                                     BRIAN A. TSUCHIDA
 7                                                   Chief United States Magistrate Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER AFFIRMING THE COMMISSIONER’S FINAL DECISION
     AND DISMISSING THE CASE WITH PREJUDICE - 4
